DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 12-42 in the reply filed on 6/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). With regard to the traversal of the election of species requirement among the method claims 12-42, the applicant’s election of Species (a) with traverse is noted. The applicant argues that the various claimed species overlap in scope and not mutually exclusive. The examiner partially agrees to some of the species. However, claims 38-39, 40-41 and 42 do contain limitations that are mutually exclusive in accordance with the supporting specification. For example, claim 38 calls for “occurred by opening and closing a pressure relief valve using an actuator thereby causing surges in air pressure in the tube until the plug has cleared”. Claim 40 calls for “controlling operation of the grain handling system by the central controller by controlling operation of the blower motor using a variable frequency drive and a pressure relief valve using an actuator in response to sensed air pressure within the air grain handling system and the current draw of the blower motor”.  Claims 42 calls for “slowing down a flow of grain into the air tube of the central controller in response to detecting early signs of a plug in the air tube of the air system”. These limitations were mutually exclusive from the other elected claims.  Therefore, the election of species is repeated and made Final. 
An Office action on the merits for the elected method claims 12-37 follows.  
Claims 1-11, 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made traverse in the reply filed on 6/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 26-27, 30, 32, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi (CN 2811232 Y).
For claims 24, 26-27, 30, 32, 36, Qi discloses a method of controlling a grain handling system, the steps comprising: detecting when a plug has occurred in a tube 14 of an air system by a central controller 16 (page 2, lines 19-20); initiating an unplugging routine by the central controller 16 in response to detecting a plug has occurred (page 2, line 20) by repeating movement of a pressure relief valve 7 between an open position and a closed position using an actuator (anything caused the valve to open/close is considered as a actuator) thereby causing surges in air pressure in the tube 14 (page 2, lines 22-29);  stopping the flow grain into the tube 14 by the central controller 16 in response to detecting a plug has occurred (page 2, line 20);  resuming normal operation in response to detecting when the plug has cleared (page 2, last line and page 3, line 1); reinitiating the flow of grain into the tube 14 by the central controller 16 in response to detecting when the plug has cleared (page 2, last line and page 3, line 1); wherein the central controller 16 is configured to detect when a plug in the tube 14 has occurred by an increase in air pressure in the tube 14 (page 2, line 29); wherein the pressure relief valve 7 is infinitely movable between a fully open position and a fully closed position (page 2, line 27-28).  
	For claim 37, Qi discloses a method of controlling a grain handling system, the steps comprising: detecting when a plug has occurred in a tube 14 of an air system by a central controller 16; initiating an unplugging routine by the central controller 16 in response to detecting a plug has occurred by opening and closing a pressure relief valve 7 using an actuator (anything caused the valve to open/close is considered as a actuator) thereby causing surges in air pressure in the tube 14 until the plug has cleared (page 2, last paragraph).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 28-29, 31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 2811232 Y) in view of Woolever (US 8,920,078).
 	The method of Qi as above includes all that is recited in claims 25, 28-29, 31, 33-35 except for further comprising the steps of ramping up output of a blower motor using a variable frequency drive when a plug is detected; optimizing output of the blower motor using the variable frequency drive in response to detecting when the plug has cleared; reducing output of the blower motor to an optimum level using the variable frequency drive in response to detecting when the plug has cleared; wherein ramping up output of the blower motor includes operating the blower motor at full power; wherein central controller detects when a plug occurs by a spike in air pressure in the tube which is sensed by a pressure sensor operatively connected to the tube and operatively connected to the central controller; further comprising a pressure sensor operatively connected to the tube and configured to sense air pressure in the tube and a current sensor operatively connected to the blower motor and configured to sense current draw of the blower motor. Woolever discloses a method of controlling a grain handling system 20, the steps comprising: detecting when a plug has occurred in a tube 26 of an air system by a central controller 50; initiating an unplugging routine by the central controller 50 in response to detecting a plug has occurred by ramping up output of a blower motor 30 using a variable frequency drive 52 (col. 4, lines 16-18); The method further comprises the step of monitoring current draw of the blower motor during the unplugging routine by the central controller using a current sensor operatively connected to the blower motor and configured to sense current draw of the blower motor (col. 6, lines 12-18, 56-60, col. 2, lines 24-26, 48-50); optimizing output of the blower motor 30 using the variable frequency drive 52 in response to detecting when the plug has cleared (col. 5, lines 55-62); reducing output of the blower motor 30 to an optimum level using the variable frequency drive 52 in response to detecting when the plug has cleared (col. 5, lines 55-62); wherein ramping up output of the blower motor 30 includes operating the blower motor 30 at full power (col. 7, lines 49-52); wherein central controller 50 detects when a plug occurs by a spike in air pressure in the tube which is sensed by a pressure sensor 64 operatively connected to the tube 26 and operatively connected to the central controller 50; further comprising a pressure sensor 64 operatively connected to the tube 26 and configured to sense air pressure in the tube 26 and a current sensor (col. 2, line 50) operatively connected to the blower motor 30 and configured to sense current draw of the blower motor 30.  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Qi to include steps of ramping up output of a blower motor using a variable frequency drive when a plug is detected; optimizing output of the blower motor using the variable frequency drive in response to detecting when the plug has cleared; reducing output of the blower motor to an optimum level using the variable frequency drive in response to detecting when the plug has cleared; wherein ramping up output of the blower motor includes operating the blower motor at full power; wherein central controller detects when a plug occurs by a spike in air pressure in the tube which is sensed by a pressure sensor operatively connected to the tube and operatively connected to the central controller; further comprising a pressure sensor operatively connected to the tube and configured to sense air pressure in the tube and a current sensor operatively connected to the blower motor and configured to sense current draw of the blower motor as taught by Woolever in order to efficiently move the grain while minimizing wasted energy (Woolever, abstract). 

Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 12-23 is the inclusion of the limitations: “a first sensor, and a central controller operatively connected to the variable frequency drive of the blower motor, the actuator of the pressure relief valve and the first sensor” and “initiating an unplugging routine by the central controller in response to detecting a plug has occurred by ramping up output of the blower motor using the variable frequency drive while moving the pressure relief valve between an open position and a closed position using the actuator thereby causing surges in air pressure in the tub” in claim 12 in combination with the remaining claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762